Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to JP 2014-57697 in view of prior art of record to JP 2006-262982. 
Re-claim 1, 12, and 20, JP 2014-57697 discloses printing device (1) comprising: at least one processor (51) that: obtains multiple image portions (Pt) from an image (Gt, see figs.9, 10), the image portions corresponding to the arranged nail (T) outlines (figs.11-12; ¶ [0013], [0022]-[0031]) and a print head (46) that prints the corresponding image portions on the respective nails. (see also ¶ [0037], [0039], [0043]-[0047])
JP 2014-57697 discloses the instant claimed subject matter as noted above with the exception of at least one processor that: arranges multiple nail outlines based on a predetermined reference line, the nail outlines being outlines of multiple nails, and wherein the outlines include designs that are related to each other. 
JP 2006-262982 discloses the at least one processor (defined as the nail art creation apparatus 1; ¶ [0012]) that: arranges multiple nail outlines based on a predetermined reference line (background image layer 60; fig.7a-e, 8a), the nail outlines being outlines of multiple nails (¶ [0031]), and wherein the outlines include designs that are related to each other (fig.9). Thereafter, the outlines are being overlaid by animation characters (image layers 61, 62; ¶ [0028], [0052]-[0054]; figs.12, 15) to create a combined animation image on the nail outlines. Since both JP 2014-57697 and JP 2006-262982 are in the same field of endeavor of creating an image profile for nail printing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the process taught by JP 2006-262982 in the nail printing technique of JP 2014-57697 for the purpose of providing multiple image patterns on a related art background. 	
The printing method and the related non-transitory computer readable storage medium storing a program for a printing device recited in independent claims 12, 20 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  

The following claims’ limitations are disclosed by JP 2014-57697:
Re-claim 2, 13, wherein the processor obtains the image, recognizes the nail outlines, and associates the nail outlines with the image and extracts the image portions corresponding to the nail outlines from the image. (¶ [0013], [0023],[0028], [0029])

Re-claim 3, wherein the processor causes a display to superimpose and display the nail outlines and the image, and adjusts a size and a position of the image and a gap between two adjacent nail outlines among the nail outlines. (¶ [0036],[0038], [0051], [0056])

Re-claim 4, 14, wherein the processor extracts the image portions corresponding to the nail outlines in a form of circumscribed quadrangles of the respective nail outlines. (described as the shape (outlines) of the nail region; ¶ [0036])

Re-claim 5, 15, wherein the processor extracts, in an integrated manner, the image portions in a form of a circumscribed quadrangle of the whole nail outlines, and extracts the image portions corresponding to the respective nail outlines from the integrated image portions based on positions of the respective nail outlines in the circumscribed quadrangle. (also described as the shape (outlines) of the nail region; ¶ [0036])

Re-claim 6, 16, wherein the processor obtains the image, recognizes the nail outlines, and associates, with the nail outlines, the image portions that are extracted from the image in advance. (described as pre-store features point data, ¶ [0047], [0052])

Re-claim 7, wherein the image portions are object images of a common type extracted from the image. (¶ [0029])

Re-claim 8, 17, wherein the processor changes sizes of the image portions at a same rate such that the image portions are arranged within the corresponding nail outlines. (¶ [0036])

Re-claim 9, 18, wherein the processor associates the image portions with the nail outlines based on the reference line. (described as X-Y coordinates lines; ¶ [0028], [0029])

Re-claim 10, 19, wherein the processor obtains an image of the nails by photographing the nails, and recognizes the nail outlines from the image of the nails. (see also ¶ [0028], [0029])

Re-claim 11, wherein the nails include nails of different persons. (¶ [0022], [0047])
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 9,642,436 to Mayamoto.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853